DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 Response to Arguments
Applicant’s arguments filed on February 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on February 19, 2021 has been entered.
The amendment of claims 1, 2 and 11 is acknowledged.
The new claims 14-22 are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata’231 (US 2015/0092231), and further in view of Ren’763 (US 2015/0373763), Suzuki’683 (US 2013/0260683).
     With respect to claim 1, Shibata’231 teaches a communication device [regarding to the printer PR shown in Fig.1] comprising: 
     a wireless interface (Fig.1, item 20); 
     a processor (Fig.1, item 32); and 
      a memory (Fig.1, item 34) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication device to: 
     in a specific situation where an operation state of the communication device is a parent station state in which the communication device operates as a parent station of a first wireless network and N pieces (the N being an integer of 1 or more) of first external 
     Shibata’231 does not teach receive an Invitation request from a second external device different from the N number of the first external devices via the wireless interface, the Invitation request being a command for requesting the communication device to belong to a second wireless network different from the first wireless network, wherein the first wireless network has a first network access identifier and the second wireless network has a second network access identifier different from the first network access identifier, the second wireless network being a network where the second external device operates as a parent station; in a case where the Invitation request is received from the second external device in the specific situation, disconnect a wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network; in the case where the Invitation request is received from the second external device in the specific situation, shift the operation state of the communication device from the parent station state of the first wireless network to a first 
     Ren’763 teaches that switching both of the portable terminal and the MFP into the device state when both of the portable terminal and the MFP are in the G/O state (Fig.4).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shibata’231 according to the teaching of Ren’763 to shift both of the MFP and the new device into device state when both of the MFP and the new device are in the G/O state because this will allow the MFP and the new device to be switch to a desired state to establish communication.
     The combination of Shibata’231 and Ren’763 does not teach receive an Invitation request from a second external device different from the N number of the first external 
    Suzuki’683 teaches receive an Invitation request from a second external device different from the N number of the first external devices via the wireless interface [as shown in Fig.12, the MFP in the device state and mobile device in the device state are negotiated with each to determine if the MFP or the mobile device should be in the G/O state (paragraphs 142-143). Therefore, the mobile device is considered to send an invitation request to the MFP when both of the MFP and the mobile device are negotiating to determine if the MFP or the mobile device should be in the G/O state. In addition, as shown in Fig1, the MFP receives information from both of the PC 8 and the mobile device 50], the Invitation request being a command for requesting the communication device to belong to a second wireless network different from the first wireless network [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said MFP would be set in the client state (the child station) (paragraphs 142-143). Examiner views that the network having the MFP in the G/O state is different form the network having the MFP in the client state (the child station).], wherein the first wireless network has a first network access identifier and the second wireless network has a second network access identifier different from the first network access identifier [when the MFP is in the G/O state, the MFP creates the SSID and when mobile device is in the G/O state, the mobile device creates the SSID (paragraphs 145 and 146). Since MFP and the mobile device create their own SSID, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to having both of the MFP and the mobile 
     in a case where the Invitation request is received from the second external device in the specific situation, disconnect a wireless connection with each of the N number of the first external devices that are the child station in the first network [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station)  (paragraphs 142-143). Therefore, when MFP is changed from the G/O state to the client state (the child station), all of the MFP’s connected devices are inherent disconnected because MFP is not able to manage any client device when the MFP is in the client state (the child station)]; 
      in the case where the Invitation request is received from the second external device in the specific situation, shift the operation state of the communication device from the parent station state of the first wireless network to a first state where the communication device belongs to the second wireless network different from the first wireless network [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station) (paragraphs 142-143). Examiner views that 
     execute a wireless communication of target data with the second external device via the wireless interface by using the second wireless network after the operation state of the communication device has been shifted from the parent station state to the first state (paragraph 146); 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shibata’231 and Ren’763 according to the teaching of Suzuki’683 to switch the mobile device and the MFP to the device state from the G/O state when both of the mobile device and the MFP are in the G/O state and then to switch the mobile device to the G/O state and the MFP to the client state when the mobile device has the higher priority to be set as the G/O state than the MFP or to switch the MFP to the G/O state and the mobile device to the client state when the MFP has the higher priority to be set as the G/O state than the mobile device because this will allow the communication between the mobile device and the MFP to establish communication more effectively.
     The combination of Shibata’231, Ren’763 and Terashita’985 does not teach shifting the both of the shift the operation state of the communication device from the first state to the parent station state after the wireless communication of the target data has been completed; and cause M pieces (the M being integer of 1 or more and less than or equal to the N) of the first external devices among the N pieces of the first external devices to participate in the first wireless network again as child station after the 
      Since Shibata’231 teaches that the mobile terminal in the client state (child station) and the printer in the parent station are being reconnected after the current mobile terminal has been disconnected from the printer (Fig.4, step S62), Ren’763 teaches that switching both of the portable terminal and the MFP into the device state when both of the portable terminal and the MFP are in the G/O state (Fig.4), Suzuki’683 has suggested that when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station), and when the mobile device has the lower priority to be set as the G/O state than the MFP, the said MFP would be set in the G/O state (parent station) and the mobile device would be set in the client state (paragraphs 142-143), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to change the printer back to the G/O state (parent station state) from the client state (child station) to reestablish the connection with the previous terminals which are in the client  state (child station) after the printer has changed from the G/O state (parent station state) to the client state (child station) for establishing connection between a new terminal (shift the operation state of the communication device from the first state to the parent station state after the wireless communication of the target data has been completed; and cause M pieces (the M being integer of 1 or more and less than or equal to the N) of the first external devices among the N pieces of the first external devices to participate in the first wireless network again as child station after 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shibata’231, Ren’763 and Terashita’985 to change the printer back to the G/O state (parent station state) from the client state (child station) to reestablish the connection with the previous terminals which are in the client state (child station) after the printer has changed from the G/O state (parent station state) to the client state (child station) for establishing connection between a new terminal (shift the operation state of the communication device from the first state to the parent station state after the wireless communication of the target data has been completed; and cause M pieces (the M being integer of 1 or more and less than or equal to the N) of the first external devices among the N pieces of the first external devices to participate in the first wireless network again as child station after the operation state of the communication device has been shifted from the first state to the parent station state) because this will allow the printer and the terminals to establish communication more effectively.
     With respect to claim 2, which further limit claim 1, the combination of Shibata’231 and Ren’763 does not teach wherein: the computer-readable instructions, when executed by the processor, further cause the communication device to:  21in a case where the Investing request is received from the second external device in the specific situation, send a disconnection request to each of the N number of the first external 
     Suzuki’683 teaches wherein: the computer-readable instructions, when executed by the processor, further cause the communication device to:  21in a case where the belonging request is received from the second external device in the specific situation, send a disconnection request to each of the N number of the first external devices [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station)  (paragraphs 142-143).  Therefore, when the MFP is being switched from the G/O state to the CL state, the current devices connected to the MFP are considered being disconnected],
     the wireless connection with each of the N number of the first external devices is disconnected due to the disconnection request having been sent to each of the N number of the first external devices [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state 
     the operation state of the communication device is shifted from the parent station state to a second state where the communication device does not belong to a wireless network in response to sending the disconnection request to each of the N number of the first external devices [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station) (paragraphs 142-143). Therefore, when the MFP is being switched from the G/O state to the CL state, the current devices connected to the MFP are considered being disconnected according to the disconnection command], and 
     the operation state of the communication device is shifted from the second state to the first state after the operation state of the communication device has been shifted from the parent station state to the second state [when the mobile device has the lower priority to be set as the G/O state than the MFP, the said MFP would be set in the G/O state (parent station) and the mobile device would be set in the client state (the child station) (paragraphs 142-143). As shown in Fig.10, the MFP in the client state (second state) (the child station) is being shifted to the G/O state (the first state) in step S15.  Therefore, the operation state of the MFP is considered to shift from the second state to 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shibata’231 and Ren’763 according to the teaching of Suzuki’683 to change the printer from the G/O state (parent station state) to client state (child station) because this will allow the printer and other terminals to establish communication more effectively.
     With respect to claim 10, which further limits claim 1, Shibata’231 teaches wherein: 23the computer-readable instructions, when executed by the processor, further cause the communication device to: send a participation request to at least one piece of the first external devices via the wireless interface after the operation state of the communication device has been shifted from the first state to the parent station state, so as to cause the M number of the first external devices among the N number of the first external devices to participate in the first wireless network again as the child station (Fig.2, T10-T22, Fig.4, step S62 and paragraph 78), and the participation request is a command for requesting the first external device to participate in the first wireless network (Fig.2, T10-T22, Fig.4, step S62 and paragraph 78).  
     With respect to claim 11, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 11 claims how the communication device of claim 1 to execute to establish communication with external device.  Claim 11 is obvious in view of Shibata’231, Ren’763 and Suzuki’683 because the claimed combination operates at the same manner as described in the 
     With respect to claim 13, which further limits claim 1, Shibata’231 does not teach wherein: the operation state of the communication device is shifted from the parent station state to a second state where the communication device does not belong to a wireless network, wherein the wireless connection with each of the N number of the first external devices is disconnected due to the operation state of the communication device being shifted from the parent station state to the second state, and  25the operation state of the communication device is shifted from the second state to the first state after the operation state of the communication device has been shifted from the parent station state to the second state.
     Ren’763 teaches that when both of the portable terminal and the MFP into the device state when both of the portable terminal and the MFP are in the G/O state (Fig.4).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shibata’231 according to the teaching of Ren’763 to shift both of the MFP and the new device into device state when both of the MFP and the new device are in the G/O state because this will allow the MFP and the new device to be switch to a desired state to establish communication.
     The combination of Shibata’231 and Ren’763 does not wherein: the operation state of the communication device is shifted from the parent station state to a second state where the communication device does not belong to a wireless network, wherein the 
     Suzuki’683 teaches wherein: the operation state of the communication device is shifted from the parent station state to a second state where the communication device does not belong to a wireless network [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (child station) (paragraphs 142 and 143)], wherein the wireless connection with each of the N number of the first external devices is disconnected due to the operation state of the communication device being shifted from the parent station state to the second state [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (child station) (paragraphs 142 and 143).  Therefore, when the MFP is being switched from the G/O state to the client state (the child station), the current devices connected to the MFP are considered being disconnected], and 25the operation state of the communication device is shifted from the second state to the first state after the operation state of the communication device has been shifted from the parent station state to the second state [when the mobile device has the lower priority to be set as the G/O state than the MFP, the said MFP would be set in the G/O state 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shibata’231 and Ren’763 according to the teaching of Suzuki’683 to change the printer from the G/O state (parent station state) to device sate and then change from the device state to client state (child station) because this will allow the printer and other terminals to establish communication more effectively.
Claims 14, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’683 (US 2013/0260683), and further in view of Ren’763 (US 2015/0373763), Shibata’231 (US 2015/0092231).
     With respect to claim 14, Suzuki’683 teaches a communication device [regarding to the MFP (Fig.1, item 10)] comprising: 
    a first wireless interface (Fig.1, item 20); 
     a second wireless interface (Fig.1, item 22) different from the first wireless interface, a communication speed of a wireless communication via the second wireless interface being slower than a communication speed of a wireless communication via the first wireless interface [as shown in Fig.1, the Wireless LAN I/F 20 is different from the NFC I/F 22. The speed using the Wireless LAN I/F 20 is faster than using the NFC I/F 22 (paragraph 29)], 

     a memory (Fig.1, item 34) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication device to: 
     in a specific situation where an operation state of the communication device is a parent station state in which the communication device operates as a parent station of a first wireless network and N number (N being an integer of 1 or more) of first external devices participate in the first wireless network as child stations [as shown in Fig.4, the, the MFP is in the G/O state (the parent station) and the PC is connected to the MFP with WFD network], establish a wireless connection with a second external device different from the N number of the first external devices via the second wireless interface [as shown in Fig.4, the mobile device different from the PC is connected with the MFP via the NFC network via the NFC I/F is in step S2]. 
     in a case where the wireless connection with the second external device is established, store predetermined information indicating that the wireless connection with the second external device has been established in the memory (Fig.2, steps S2), 
     in the specific situation and under a situation where the predetermined information is stored in the memory, receive a Probe request from the second external device via the first 7Application No. 16/529,982Docket No.: 006838.00266\USAmendment dated February 19, 2021 wireless interface (Fig.12, step S7 and S8).
     the second wireless network being a network where the second external device operates as a child station [when the MFP has the higher priority to be set as the G/O 
     execute a wireless communication of target data with the second external device via the first wireless interface by using the second wireless network after the operation state of the communication device has been shifted from the parent station state to the first state [when the MFP has the higher priority to be set as the G/O state than the mobile device, the said mobile device would be set in the client state (the child station) and the MFP would be set in the G/O state (the first state) (paragraphs 142-143). A shown in Fig.12, the mobile device transmits the print data (target data) after establishing the connection with the MFP (paragraph 146)]
     Suzuki’683 does not teaches wherein the first wireless network has a first network access identifier and the second wireless network has a second network access identifier different from the first network access identifier; in a case where the Probe request is received from the second external device in the specific situation and under the situation where the predetermined information is stored in the memory, disconnect a wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network; in the case where the Probe request is received from the second external device in the specific situation and under the situation where the predetermined information is stored in the memory, shift the operation state of the communication device from the parent station state of the first wireless network to a first state where the communication device belongs to the second wireless network different from the first wireless network, the first state being a state 
     Ren’763 teaches that when both of the portable terminal and the MFP into the device state when both of the portable terminal and the MFP are in the G/O state (Fig.4).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shibata’231 according to the teaching of Ren’763 to shift both of the MFP and the new device into device state when both of the MFP and the new device are in the G/O state because this will allow the MFP and the new device to be switch to a desired state to establish communication.
     The combination of Suzuki’683 and Ren’763 does not teach wherein the first wireless network has a first network access identifier and the second wireless network has a second network access identifier different from the first network access identifier; in a case where the Probe request is received from the second external device in the specific situation and under the situation where the predetermined information is stored in the memory, disconnect a wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network; in the case 
     Since the combination of Suzuki’683 and Ren’763 has suggested that shifting both of the MFP and the new device into device state when both of the MFP and the new device are in the G/O state and Suzuki’683 has suggested that when the mobile device has the higher priority to be set as the G/O state than the MFP and both of the mobile device and the MFP are in the device state, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station), and when the mobile device has the lower priority to be set as the G/O state than the MFP and both of the mobile device and the MFP are in the device state, the said MFP would be set in the G/O state (parent station) and the mobile device would be set in the client state (paragraphs 142-143), and when the MFP is in the G/O state, the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’683 and Ren’763 to have the MFP to create a SSID for the previous G/O state which provides connections to the N number of the first external devices (the first network) and to create the second SSID for the current G/O state which provide connection only to the new external device (wherein the first wireless network has a first network access identifier and the second wireless network has a second network access identifier different from the first network access identifier) because this will enhance the network security between the MFP and external devices.
     Since the combination of Suzuki’683 and Ren’763 has suggested that shifting both of the MFP and the new device into device state when both of the MFP and the new device are in the G/O state and Ren’763 teaches that disconnecting other CL device before turning the device in the G/O state to the device state, therefore, it would have 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’683 and Ren’763 to have the MFP in the G/O state to disconnect its wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network to switch the MFP to the device state from the G/O state (in a case where the Probe request is received from the second external device in the specific situation and under the situation where the predetermined information is stored in the memory, disconnect a wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network) because this will allow the MFP and new external device to establish connection more effectively. 
     Since the combination of Suzuki’683 and Ren’763 has suggested that shifting both of the MFP and the new device into device state when both of the MFP and the new device are in the G/O state and Suzuki’683 has suggested that when the mobile device 

     The combination of Suzuki’683 and Ren’763 does not teach shift the operation state of the communication device from the first state to the parent station state after the wireless communication of the target data has been completed; and cause M number (M being an integer of 1 or more and less than or equal to N) of the first external devices among the N number of the first external devices to participate in the first wireless network again as child stations after the operation state of the communication device has been shifted from the first state to the parent station state.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’683 and Ren’763 according to the teaching of Shibata’231 to reconnect the previous devices with the MFP after current device has been disconnected from the MFP and switching the MFP to the parent state having the previous SSID (shifting the both of the shift the operation state of the communication device from the first state to the parent station state after the wireless communication of the target data has been completed; and cause M pieces (the M being integer of 1 or more and less than or equal to the N) of the first external devices among the N pieces of the first external devices to participate in the first wireless network again as child station after the operation state of the communication device has been shifted from the first state to the parent station state) because this will allow the printer and the terminals to establish communication more effectively.
     With respect to claim 15, which further limits claim 14, Suzuki’683 teaches wherein: the computer-readable instructions, when executed by the processor, further cause the communication device to:  21in a case where the belonging request is received from the second external device in the specific situation, send a disconnection request to each of the N number of the first external devices [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in 
     the wireless connection with each of the N number of the first external devices is disconnected due to the disconnection request having been sent to each of the N number of the first external devices [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station) (paragraphs 142-143).  Therefore, when the MFP is being switched from the G/O state to the CL state, the current devices connected to the MFP are considered being disconnected according to the disconnection command], 
     the operation state of the communication device is shifted from the parent station state to a second state where the communication device does not belong to a wireless network in response to sending the disconnection request to each of the N number of the first external devices [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (the child station) (paragraphs 142-143). Therefore, when the MFP is being switched from the G/O state to the CL state, the current devices connected to the MFP are considered being disconnected according to the disconnection command], and 

     With respect to claim 21, which further limits claim 1, the combination of Suzuki’683 and Ren’763 does not teaches wherein: 23the computer-readable instructions, when executed by the processor, further cause the communication device to: send a participation request to at least one piece of the first external devices via the wireless interface after the operation state of the communication device has been shifted from the first state to the parent station state, so as to cause the M number of the first external devices among the N number of the first external devices to participate in the first wireless network again as the child station, and the participation request is a command for requesting the first external device to participate in the first wireless network.  
     Shibata’231 teaches wherein: 23the computer-readable instructions, when executed by the processor, further cause the communication device to: send a participation request 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’683 and Ren’763 according to the teaching of Shibata’231 to reconnect the previous devices with the MFP after current device has been disconnected from the MFP and switching the MFP to the parent state having the previous SSID because this will allow the previous disconnected devices to be reconnected more effectively.
     With respect to claim 22, which further limits claim 14, Suzuki’683 teaches wherein: the operation state of the communication device is shifted from the parent station state to a second state where the communication device does not belong to a wireless network [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in the G/O state (parent station) and the MFP would be set in the client state (child station) (paragraphs 142 and 143)], wherein the wireless connection with each of the N number of the first external devices is disconnected due to the operation state of the communication device being shifted from the parent station state to the second state [when the mobile device has the higher priority to be set as the G/O state than the MFP, the said mobile device would be set in 
     25the operation state of the communication device is shifted from the second state to the first state after the operation state of the communication device has been shifted from the parent station state to the second state [when the mobile device has the lower priority to be set as the G/O state than the MFP, the said MFP would be set in the G/O state (parent station) and the mobile device would be set in the client state (the child station) (paragraphs 142-143). As shown in Fig.10, the MFP in the client state (second state) (the child station) is being shifted to the G/O state (the first state) in step S15].
Claim objection
Claim 5 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “wherein: the operation state of the communication device is not shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where all of the N number of the first external devices participated in the first wireless network as the child stations according to a first wireless communication scheme, and the operation state of the communication device is shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where the all of the N number of the first external devices participated in the first wireless network as child stations according to a second wireless communication scheme different from the first wireless communication scheme”.  Claim 5 would be allowable if rewritten in 
     Claims 6, 7 and 9 are objected to as being dependent upon a objected base claim 5 because the prior art of record does not teach “wherein the operation state of the communication device is not shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where all of the N pieces of the first external devices participated in the first wireless network as child stations according to a first wireless communication scheme, and the operation state of the communication device is shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where the all of the N pieces of the first external devices participated in the first wireless network as child stations according to a second wireless communication scheme different from the first wireless communication scheme.”  Claim 6, 7 and 9 would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims.
     Claim 8 is objected to as being dependent upon a objected base claim 7 because the prior art of record does not teach “wherein the operation state of the communication device is not shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where all of the N pieces of the first external devices participated in the first wireless network as the child stations according to a first wireless communication scheme, and the operation state of the communication device is shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where the 
Claim 16 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “wherein: the operation state of the communication device is not shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where all of the N number of the first external devices participated in the first wireless network as the child stations according to a first wireless communication scheme, and the operation state of the communication device is shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where the all of the N number of the first external devices participated in the first wireless network as child stations according to a second wireless communication scheme different from the first wireless communication scheme”.  Claim 5 would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims.
     Claims 17, 18 and 20  are objected to as being dependent upon a objected base claim 5 because the prior art of record does not teach “wherein the operation state of the communication device is not shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where all of the N pieces of the first external devices participated in the first wireless 
     Claim 19 is objected to as being dependent upon a objected base claim 18 because the prior art of record does not teach “wherein the operation state of the communication device is not shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where all of the N pieces of the first external devices participated in the first wireless network as the child stations according to a first wireless communication scheme, and the operation state of the communication device is shifted from the first state to the parent station state after the wireless communication of the target data has been completed, in a case where the all of the N pieces of the first external devices participated in the first wireless network as child stations according to a second wireless communication scheme different from the first wireless communication scheme.”  Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674